internal_revenue_service number release date index number ------------------------ -------------------------------------- ----------------------- ---------------------- -------------------------------------- legend legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-125132-06 date date ----------------------------------------------- sub ------------------------------------------------------------------- ----------------------------------------------------------- sub ------------------------------------------------------------------- -------------------------------------------------- ------------------------------------------- lp ------------------------------------------------------------------------------------------ ----------------------------------------------------------- b acquisitions -------------------------------------------------- --------------------------------------------------- ---------------------------------------------------------------------- ----------------------------------- ---------------- -------------- ------------- p q s plr-125132-06 state a ------------- dear ------------------ this letter responds to your date request that we supplement our letter_ruling dated date plr-100049-06 the original letter_ruling the information submitted in your date letter and subsequent correspondence is summarized below capitalized terms not defined in this ruling have the meanings assigned to them in the original letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of any earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code the code and sec_1_355-2 and iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts the original letter_ruling addressed certain federal_income_tax consequences of a transfer by distributing of the stock of subsidiaries conducting business a to controlled solely in exchange for controlled common_stock cash in the form of a special dividend and controlled securities the contribution followed by the pro_rata distribution of all the shares of controlled common_stock to holders of distributing common_stock the external distribution and the subsequent merger of controlled with and into merger partner the merger the original letter_ruling held that the contribution followed by the external distribution qualified as a reorganization under sec_355 and sec_368 of the code and that the merger qualified as a reorganization under sec_368 of the code distributing now expects that the special dividend will equal approximately dollar_figurep and that the controlled securities will have a face_amount of approximately dollar_figureq as described in the original letter_ruling distributing has commercial paper and notes outstanding none of which were issued in anticipation of the external distribution the plr-125132-06 amount of notes outstanding is dollar_figurer and not dollar_figureb as set forth in the request for the original letter_ruling distributing intends to transfer all of the controlled securities to the investment banks in exchange for commercial paper and notes that the investment banks acting as principals for their own accounts will have acquired in the marketplace at least days prior to the external distribution distributing previously expected the investment banks to acquire approximately dollar_figurej of commercial paper and notes with a face_amount of approximately dollar_figurek less the face_amount of commercial paper so acquired in order to add flexibility with respect to the debt exchange distributing now expects the investment banks to acquire some combination of commercial paper and notes such that the commercial paper may represent anywhere from zero to dollar_figurea with the balance of debt to be exchanged in the debt exchange consisting of notes finally while distributing had expected the controlled securities to bear interest at a rate designed to render the securities worth their face_amount distributing now anticipates due to current market conditions that the controlled securities may be worth less than their face_amount when they are issued although any such discount is not expected to exceed a de_minimis amount within the meaning of sec_1273 and sec_1278 proposed transaction distributing intends to engage in certain pre-distribution restructuring steps before the contribution the external distribution and the merger the steps of the pre- distribution restructuring as modified the proposed transaction are as follows i ii distributing will contribute certain business a assets to sub distributing will contribute all of the stock of sub to sub iii sub will contribute all of the stock of sub to sub iv sub will sell certain business b assets to sub which will contribute such assets to a newly formed partnership all of the interests in which will be owned by sub and one of its subsidiaries v sub and sub each inactive corporations will liquidate in transactions intended to qualify as liquidations under sec_332 and sec_337 vi sub will transfer all of its interest in lp and certain real_estate to sub for no consideration for federal_income_tax purposes distributing will treat the transfer as a distribution of such assets from sub to sub followed by successive contributions of such assets by sub to sub and by sub to sub vii sub will distribute all of the stock of sub to distributing in a transaction intended to qualify as a distribution under sec_355 internal distribution viii distributing will contribute all of the stock of sub to sub plr-125132-06 ix sub will contribute certain business a assets to a newly formed wholly owned subsidiary sub in a transaction intended to qualify as a reorganization under sec_368 contribution and will distribute all of the stock of sub to distributing in a transaction intended to qualify as a distribution under sec_355 internal distribution x distributing will contribute all of the stock of sub to sub and immediately thereafter sub will cause sub to convert into a state a limited_liability_company that will be disregarded as an entity separate from its owner for federal_income_tax purposes under sec_301_7701-3 xi sub will contribute all of its interest in lp to its direct wholly owned subsidiary sub which owns the remaining interests in lp2 and lp will liquidate under state law sub will distribute the stock of sub and another subsidiary to sub these steps will be disregarded for federal_income_tax purposes and sub will merge with and into sub xii as part of the contribution distributing will transfer to controlled the existing accounts_receivable and payable between distributing and various subsidiaries conducting business a which accounts have generally arisen in the ordinary course of business representations in connection with its request for a supplemental ruling distributing affirms the statements and representations made in the original letter_ruling as amended as follows c distributing will elect not to apply the transitional rule_of sec_355 therefore distributing and controlled will treat all members of its respective separate_affiliated_group as defined in sec_355 hereafter sag as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business d the five years of financial information submitted on behalf of the business conducted by sub a member of the distributing sag is representative of the present business operations of sub and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted other than the b acquisitions e the five years of financial information submitted on behalf of the business conducted by sub a member of the controlled sag is representative of the present business operations of sub and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted plr-125132-06 representations f and g are deleted h following the distribution the distributing sag and the controlled sag will continue the active_conduct of their respective businesses independently and with their separate employees distributing makes the following additional representations with respect to internal distribution a any indebtedness owed by sub to sub after internal distribution will not constitute stock_or_securities b no part of the consideration to be distributed by sub with respect to its stock will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of sub c sub will elect not to apply the transitional rule_of sec_355 therefore sub and sub will treat all members of its respective sag as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business d the five years of financial information submitted on behalf of the business conducted by sub a member of the sub sag is representative of the present business operations of sub and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted e the five years of financial information submitted on behalf of the business conducted by sub a member of the sub sag is representative of the present business operations of sub and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted f following internal distribution the sub sag and the sub sag will continue the active_conduct of their respective businesses independently and with their separate employees g internal distribution is being carried out for the corporate business_purpose of facilitating the external distribution internal distribution is motivated in whole or substantial part by this corporate business_purpose h internal distribution is not used principally as a device for the distribution of the earnings_and_profits of sub or sub or both i no indebtedness between sub and its subsidiaries and sub and its subsidiaries has been or will be cancelled in connection with internal distribution plr-125132-06 other than the settlement of open intercompany account balances attributable to the normal business operations of distributing and its subsidiaries prior to internal distribution j no intercorporate debt will exist between sub and its subsidiaries and sub and its subsidiaries at the time of or subsequent to internal distribution except for payables arising under the transitional agreements or in the ordinary course of business k payments made in connection with any continuing transactions between sub and its subsidiaries and sub and its subsidiaries following internal distribution will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length l no two parties to internal distribution are investment companies as defined in sec_368 and iv m for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution n for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was either acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of internal distribution or attributable to distributions on sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution o the merger may be part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes internal distribution taking the merger into account internal distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in sub or sub including any predecessor or successor of any such corporation distributing makes the following additional representations with respect to contribution and internal distribution plr-125132-06 p any indebtedness owed by sub to sub after internal distribution will not constitute stock_or_securities q no part of the consideration to be distributed by sub with respect to its stock will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of sub r the total adjusted_basis and the fair_market_value of the assets contributed to sub by sub each will equal or exceed the sum of i any liabilities assumed within the meaning of sec_357 by sub and ii the total of any money and the fair_market_value of any other_property within the meaning of sec_361 received by sub s any liabilities assumed within the meaning of sec_357 by sub were incurred in the ordinary course of business and are associated with the assets being transferred t the five years of financial information submitted on behalf of sub is representative of the present operations of that corporation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted other than the acquisition of assets in connection with the b acquisitions u the five years of financial information submitted on behalf of sub is representative of the present operations of that corporation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted v following internal distribution sub and sub will continue the active_conduct of their respective businesses independently and with their separate employees w internal distribution is being carried out for the corporate business_purpose of facilitating the external distribution internal distribution is motivated in whole or substantial part by this corporate business_purpose x internal distribution is not used principally as a device for the distribution of the earnings_and_profits of sub or sub or both y no indebtedness between sub and its subsidiaries and sub and its subsidiaries has been or will be cancelled in connection with internal distribution z no intercorporate debt will exist between sub and its subsidiaries and sub and its subsidiaries at the time of or subsequent to internal distribution plr-125132-06 except for payables arising under the transitional agreements or in the ordinary course of business aa no property will be transferred by sub to sub for which an investment_credit allowed under sec_47 will be claimed bb payments made in connection with any continuing transactions between sub and its subsidiaries and sub and its subsidiaries following internal distribution will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length cc no two parties to internal distribution are investment companies as defined in sec_368 and iv dd for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution ee for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was either acquired by purchase as defined in sec_355 and during the five- year period determined after sec_355 ending on the date of internal distribution or attributable to distributions on sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution ff the merger may be part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes internal distribution taking the merger into account internal distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in sub or sub including any predecessor or successor of any such corporation gg the total fair_market_value of the assets transferred in contribution will equal or exceed the aggregate adjusted_basis of those assets rulings sub will not recognize any gain_or_loss on internal distribution distributing will not recognize any gain_or_loss and will not include any the holding_period of the sub stock will include the holding_period of the aggregate basis of the sub and sub stock held by distributing based solely on the information and representations submitted with the original plr-125132-06 and supplemental requests we reaffirm the rulings set forth in the original letter_ruling and rule as follows on internal distribution1 sec_355 amount in income upon receipt of the stock of sub sec_355 after internal distribution will be the same as the basis in the sub stock held by distributing immediately prior to the distribution allocated in proportion to the fair market values of sub and sub stock in accordance with sec_1_358-2 and sec_358 the sub stock with respect to which the distribution of the sub stock is made provided that the sub stock is held as a capital_asset on the date of internal distribution sec_1223 accordance with sec_312 as follows on contribution and internal distribution reorganization within the meaning of sec_368 and sub and sub will each be a_party_to_a_reorganization within the meaning of sec_368 in income on contribution sec_361 and sec_357 in income on contribution sec_1032 in income on internal distribution sec_361 amount in income upon its receipt of the stock of sub sec_355 distributing after internal distribution will be the same as the basis in the sub stock based solely on the information submitted and the representations made we rule distributing will not recognize any gain_or_loss and will not include any sub will not recognize any gain_or_loss and will not include any amount sub will not recognize any gain_or_loss and will not include any amount sub will not recognize any gain_or_loss and will not include any amount the aggregate basis of the sub and the sub stock held by earnings_and_profits will be allocated between sub and sub in contribution followed by internal distribution will qualify as a the holding_period of the sub stock will include the holding_period of plr-125132-06 held by distributing immediately prior to the distribution allocated in proportion to the fair market values of the sub and sub stock in accordance with sec_1_358-2 and sec_358 the sub stock with respect to which the distribution of the sub stock is made provided that the sub stock is held as a capital_asset on the date of internal distribution sec_1223 sub 19’s basis in each asset received from sub will equal the basis of that asset in the hands of sub immediately before contribution sec_362 and e will include the period during which sub1 held that asset sec_1223 accordance with sec_312 earnings_and_profits will be allocated between sub and sub in sub 19’s holding_period in each asset received from sub in contribution caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or the regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding whether internal distribution or internal distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used principally as a device for the distribution of earnings_and_profits of any distributing_corporation or any controlled_corporation see sec_355 and sec_1_355-2 and iii whether the distributions and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 procedural statements this supplemental ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of the original letter_ruling and this supplemental ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their returns that provides the date and control number of the letter rulings in accordance with the power_of_attorney on file with this office a copy of this plr-125132-06 supplemental ruling will be sent to your authorized representative cc sincerely __________________________ richard k passales senior counsel branch office of associate chief_counsel corporate
